Citation Nr: 1623508	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder with major depression.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of left a shoulder sternoclavicular injury and surgery.

3.  Entitlement to an evaluation in excess of 30 percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to October 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In its February 2012 rating decision, the RO granted an increased 30 percent disability rating for the Veteran's service-connected headaches, effective March 10, 2010, the date the Veteran applied for the increased rating.  As the Veteran has not received a total grant of benefits sought on appeal, the issue of entitlement to an evaluation in excess of 30 percent for service-connected migraine headaches remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a hearing at the RO before the undersigned in August 2012.  The transcript from that hearing has been associated with the record.  

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence of record.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected posttraumatic stress disorder (PTSD) with major depression, at its worst, resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and was manifested by symptoms such as depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; and obsessional rituals which interfere with routine activities.

2.  Throughout the appeal period, the Veteran's service-connected residuals of left a shoulder sternoclavicular injury and surgery were, at their worst, manifested by painful motion, tenderness, and limited motion between the side and shoulder level, with no additional loss in range of motion after repetitive use.

3.  Resolving reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's service-connected migraine headaches were, at their worst, manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 70 percent for service-connected posttraumatic stress disorder with major depression have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2015).

2.  The criteria for an evaluation in excess of 30 percent for service-connected residuals of left a shoulder sternoclavicular injury and surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8881-8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's March 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The March 2010 letter also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran underwent VA examinations for his service-connected PTSD with major depression in March 2010, August 2011, and May 2015; he was provided VA examinations for his service-connected left shoulder disorder in April 2010, August 2011, April 2015, and September 2015; and he was afforded VA examinations for his service-connected migraine headaches in April 2010, September 2011, and May 2015.  The purpose of these examinations was to determine the nature and severity of his service-connected disorders on appeal and to ascertain their functional impact on his daily activities and ability to work.  The Board has reviewed the reports from these examinations and finds that they are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, all of the examiners thoroughly reviewed the relevant medical records, conducted an in-person evaluation of the Veteran, and discussed all pertinent diagnostic findings in the examination reports.  These examiners also addressed the relevant symptoms pertaining to the Veteran's service-connected disorders being evaluated and discussed the functional impact of these disorders upon ordinary conditions of daily life and work. 

Having obtained updated VA treatment records and provided the Veteran with adequate recent VA examinations of his service-connected disorders, the directives of the Board's November 2014 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran also presented testimony at a hearing before the undersigned in August 2012.  A transcript of that hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by an accredited representative from Veterans of Foreign Wars of the United States (VFW).  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of his PTSD with major depression, left shoulder disorder, and migraine headaches.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is used primarily as a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. See 38 C.F.R. § 4.21(2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD with Major Depression

The Veteran is seeking entitlement to an increased disability rating for his service-connected PTSD with major depression.  His PTSD with major depression has been rated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

All psychiatric disorders are to be evaluated pursuant to a General Rating Formula for Mental Disorders (General Rating Formula) used to rate psychiatric disabilities, other than eating disorders.  38 C.F.R.  § 4.130 (2015).  Here, the rating criteria for PTSD (Diagnostic Code 9411) and recurrent major depression (Diagnostic Code 9434) are exactly the same under the General Rating Formula.  Id.  To provide separate evaluations for various service-connected psychiatric disabilities would violate the prohibition against pyramiding found at 38 C.F.R. § 4.14 (2015).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's VA treatment reports show ongoing care for PTSD and chronic major depression.  Specifically, VA mental health records show that the Veteran presented for supportive counseling and medication management in April 2009.  The treatment report indicated that the Veteran lived with his wife, son, and daughter and that he worked full-time as a production associate.  The Veteran reported that he regularly slept five hours per night despite regular use of medications.  The physician categorized the Veteran's sleep as variable.  The Veteran reported that noises at night had decreased with the use of medications but that he still checks the doors and windows of his house three to four times each night to ensure security.  He reported that he continues to struggle with intensive thoughts about the war and that he is unable to watch news and movies that have war-related themes or violence.  The physician found that the Veteran had recurrent nightmares and flashbacks.  The physician also noted that the Veteran continued to avoid crowds, strangers, and public places.  The Veteran reported that his irritability created conflicts with his wife.  He denied suicidal and homicidal ideation.  He indicated that he drank approximately one beer per day and five to six beers on a weekend while watching a sporting event.  The physician found that the Veteran was well-groomed and had speech that was normal in rate and tone.  No behavior or psychomotor abnormalities were noted.  His attitude was cooperative and his mood was dysphoric.  His affect was congruent to content.  His thought processes were linear and goal-directed and his thought content was appropriate.  He denied having any hallucinations.  His cognitive function was properly oriented to person, place, time, and situation.  His short and long-term memory was intact.  He demonstrated good concentration/attention; good impulse control; good insight; and good judgement.  His ability for abstract thinking was intact.  His appetite was deemed adequate, his energy was found to be fatigued, and his interests were considered to be limited and isolative.  The physician found that the Veteran's irritability/anger and his depressive/anxiety symptoms were present but improved.  Based on the forgoing, the physician concluded that the Veteran had PTSD and major depression which required ongoing treatment and medication.  

Similar findings were made when the Veteran presented for VA psychiatric treatment in November 2009.  Significantly, the Veteran denied hallucinations, delusions, and suicidal/homicidal ideation.  He reported that he continued to experience variable sleep, nightmares, and intrusive thoughts.  He reported that his irritability had caused conflicts in the past but that things were better with his wife.  He indicated that he continued to worry that someone was going to break into his home and attempt to harm his family.  He claimed that this was the reasons he made frequent "perimeter checks."  He was instructed to continue with Prozac and Trazodone medication, as well as psychiatric counseling.

In February 2010, the Veteran presented for VA mental health supportive counseling and medication management.  The findings of this evaluation were similar to those of his previous sessions.  During this particular session, the Veteran reported that he usually lived with his wife, five year old son, and thirteen year old daughter but had recently moved out after he and his wife got into a huge fight.  He stated that his wife was complaining that he only wants to sit in the house and never wants to do anything even though he works full time and attends school.  The Veteran stated that she kept bothering him until he finally lost his temper and hit her with a closed fist.  He indicated that this happened on at least two other occasions.  He stated that he was currently residing with a cousin.  The Veteran reported that he usually slept around five to six hours each night and that he frequently checked his doors and windows to ensure security.  He said that he avoids news and movies that have war-related themes or violence.  He indicated that he continues to avoid crowds, strangers, and public places.  He admitted that he had thoughts about hurting himself immediately after he struck his wife but he denied any homicidal or suicidal ideation.  The Veteran also indicated he was working full-time as a production associate and was taking a class at a nearby liberal arts college in South Carolina.  The Veteran appeared to be well-groomed.  He did not demonstrate any abnormal behavior or psychomotor activities.  His speech was normal in terms of rate and tone.  His attitude toward the examiner was cooperative.  His mood was categorized by the examiner as "content related dysphoria."  His affect was congruent to content.  He denied having any auditory or visual hallucinations.  His thought processes were linear and goal-directed and his thought content was appropriate.  He was appropriately oriented toward person, place, time, and situation.  His long and short term memory was intact.  His concentration, impulse control, insight, and judgment were good. His ability for abstract thinking was intact.  His appetite was deemed adequate.  His energy was described as "fatigued."  The examiner found that the Veteran's interests were limited and isolative.  The Veteran's irritability/anger were present but improved.  His depressive/anxiety symptoms were present but improved.  He reported that he experienced nightmares and flashbacks.  He denied using drugs and indicated that he has an occasional beer in the quantity of less than one per week.  Based on the forgoing, the examiner provided a diagnosis of PTSD and major depression. 

In March 2010, the Veteran was afforded a VA psychiatric examination.  The VA examiner observed that the Veteran was approximately one half hour late for his appointment and was generally lackadaisical about the necessity for compression of report.  The examiner noted that the Veteran was appropriately attired and was articulate and humorous in his presentation.  The examiner also noted that the Veteran had been married for ten years and had two children.  He said that they lived together in an apartment and that his wife had kicked him out on one occasion.  The Veteran reported that he often experienced nightmares, sweats, and claustrophobia.  He also indicated that he was depressed and had family problems.  The Veteran commented, "[s]ometimes I feel like hurting myself."  However, the examiner indicated that this statement appeared to be somewhat of an afterthought and grafted to the intent of the statement.  Quality of peer relationship was requested by the examiner.  Contrary to his presentation, the Veteran responded, "I don't like people.  I don't have any friends."  He described his daily activities as "[w]ork, home, family, sports, beer, alcohol, no war stories."  A history of assaultiveness was not endorsed, nor was a history of suicide attempts.  Nevertheless, the Veteran endorsed thoughts of suicide.  Impairment of thought processes or communications was not found during the examination.  Delusions and hallucinations were denied.  Eye contact and interaction in session was strong lively with some humor and some drama.  Homicidal thoughts were rejected.  The examiner noted that the Veteran's appearance and personal hygiene were positive and that he was oriented to place time, situation, purpose, and person.  Impairment of thought processes or communications was not found.  There was no evidence of delusions or auditory/visual hallucinations.  Eye contact and interaction was strong.  Homicidal thoughts were rejected.  Obsessive and ritualistic behavior was also rejected.  The Veteran appeared to be oriented to all spheres and there was no memory loss.  There was no obsessive or ritualistic behavior.  His speech was normal, relevant, and logical.  Sensorium appeared to be sound and intact.  Cognitions were higher than average.  Impaired impulse control was negated.  The Veteran indicated that he had difficulty sleeping.  Depression was endorsed, as was anxiety.  The examiner noted that employment functioning appeared to be positive.  It was noted that the Veteran had worked for his current employer for five years.  Based on the forgoing, the examiner concluded that the Veteran's symptomatology was consistent with DSM-IV diagnosis of chronic, moderate PTSD.  The examiner also opined that the Veteran's major depressive disorder was a legitimate subset of his PTSD.  Taking into account the fact that the Veteran was capable of working, a GAF score of 63 was assigned.

VA treatment reports from May 2010 through January 2011 show ongoing treatment for PTSD with major depression.  During this period, some changes in the dosage of the Veteran's medications were noted.  The Veteran generally presented for treatment alert and oriented with a calm behavior.  He generally demonstrated fair insight and judgment.  He was usually well-groomed and demonstrated good hygiene.  He did not demonstrate any abnormal psychomotor activity.  His speech was generally normal.  In September 2010, it was spontaneous.  His memory was generally intact and he demonstrated logical and goal-directed thought processes.  His mood was usually dysthymic.  However, in August 2010, it was noted that his mood was both euthymic and positive.  His affect was generally congruent.   There was no evidence of suicidal or homicidal ideation.  The Veteran often indicated that he often avoided thoughts, feelings, and places associated with the Gulf War.  He also demonstrated hyperarousal, difficulty concentrating, and psychological reactivity to loud noise.  He did not report experiencing any auditory or visual hallucinations.  He did report having some insomnia, anxious thoughts, and irritability.  GAF scores during this period ranged from 49 to 68.

VA examination in August 2011 revealed that the Veteran exhibited occupational and social impairment with deficiencies in most areas.  However, the VA examiner found that there had been no significant changes since the Veteran's last examination.  During the examination, the Veteran reported that he had a heated argument with his wife and that he made threatening comments to her.  The examiner also noted that the police came and that the situation deescalated.  The examiner indicated that the Veteran remained employed part-time and that the Veteran had received a warning from his supervisor for being irritable.  The Veteran indicated that he was concerned for the safety of his colleagues as it would be dangerous for them if he was unable to function appropriately.  On examination, the Veteran's symptoms were described as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner found that the Veteran was capable of handling his own financial affairs.  A GAF score of 61 was assigned.

VA treatment reports from June 2012 through February 2014 show ongoing treatment for PTSD with major depression.  During this period, the Veteran generally presented for treatment adequately groomed.  He generally demonstrated normal behavior and psychomotor activities; speech that was normal in rate and tone; an attitude that was cooperative; a mood that was euthymic; an affect that was normal or sometimes mildly constricted; thought processes that were linear or sometimes racing; thought content that was appropriate; no hallucinations; no suicidal or homicidal ideation; intact memory; good impulse control; good insight and judgment; good concentration/attention; cognitive function oriented to person, place, and time; and intact ability for abstract thinking.  He generally presented with complaints of irritability and anger, depressive/anxiety symptoms; nightmares; and flashbacks.  GAF scores during this period generally ranged from 48 to 59. 

In May 2015, the Veteran underwent another VA psychiatric examination.  Regarding the Veteran's social, marital, and family history, the examiner noted the following:

He lives with his wife and 2 kids (ages 18 and 10) . . . [and] [h]e's been married since 2000.  He states that his relationship with his wife "sucks," adding that she and the kids have moved out perhaps 10 times to stay with her mom for a while.  The longest they've lived separately like this was for 3 months.  He and his wife have gone to marriage counseling with more than one pastor. He states that his wife calls him "crazy."  He thinks his relationship with his kids is "okay," adding that it needs to better.  He gets into arguments with them. He hasn't had a pet since his pit-bull was hit by a car and killed 4 years ago.  He has a lot of other family members who live in the area.

He enjoys reading (the Bible, newspaper, the VA Times, books by
Hemingway and Patterson), going to church, and tutoring kids.  He volunteers to spend time with kids who don't have a father figure.  He exercises by walking.  He has a driver's license and drives on a daily basis.  He will sometimes drive for a while to have some time alone.  He does housework and yardwork, although he can't do any heavy lifting.  He cooks 3 days per week.  He seldom goes out to eat as he doesn't like crowds.  He will go thru a drive thru and take food home. He goes to the grocery store, usually by himself.  He watches cartoons, sports, and cooking channels on television.  He listens to jazz, new country, and oldies.  He has a smartphone which he uses to text his family.  He has email but doesn't check it often because he lacks a connection to the internet.  He will go to his sister's house or to the library to use the internet.  He has a Facebook account but doesn't check it or post things.  His daughter has posted some pictures on his page.  He has friends who he goes fishing with and sees at community events, cookouts, or church.  He serves as a Trustee at his church.  He is a Mason and is an Active Member, attending the monthly meeting.  He participates in activities with fellow Masons.  He states that he and his wife have separate accounts and his wife makes sure that the bills are paid.  He was off last week and went to Myrtle Beach to celebrate his daughter's graduation from high school.

Regarding the Veteran's occupational history, the examiner reported the following:

He currently works at the Honda Factory (4 wheel construction) and has worked there almost 11 years.  He has been written up for "not reporting to work" and "job performance."  He states that every day, he is afraid of losing his job.  He adds that "they are mad at me for being here today."  He says they aren't usually understanding about people being away from work for medical appointments.

After reviewing the evidence of record, the VA examiner interviewed and evaluated the Veteran.  In particular, the examiner found that the Veteran's PTSD with major depression was primarily manifested by depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; and obsessional rituals which interfere with routine activities.  The examiner also noted that the Veteran had previously had thoughts of suicide, with the most recent time being last year, but that he had never tried to kill himself.  Based on the forgoing, the examiner diagnosed the Veteran as having PTSD and recurrent major depression and opined that these psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner also found that the Veteran's affect seemed blunted and somewhat irritable during the interview.  However, the examiner noted that the Veteran was cooperative and seemed forthcoming in providing his history.  The examiner further opined that, although the Veteran's PTSD with major depression has an adverse impact on his ability to work and despite the fact that his fears regarding job security seem to be valid, the Veteran's PTSD, in and of itself, does not preclude him from obtaining or maintaining gainful employment as evidenced by his report that he has worked at a local Honda factory for almost 11 years. 

In evaluating the evidence of record, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The Board acknowledges that VA's regulations regarding rating psychiatric disorders was recently amended to replace references to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with references to the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) and to update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (August 4, 2014).  Notably, the newly released DSM-5 dropped the use of GAF scores due to a perceived lack of reliability and poor clinical utility.  The Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5.  However, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  Id.  In this case, the Board will consider both DSM-IV and DSM-5 diagnoses and symptomatology in determining the appropriate disability rating of the Veteran's service-connected PTSD.  
 
The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. §§ 4.125, 4.130.  A GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  Id.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Id.   

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether a higher evaluation is warranted; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2015).  Throughout the course of this appeal, the Veteran's service-connected PTSD with major depression was assigned GAF scores ranging from 48 to 68.  Scores in this range are, at worst, indicative of serious symptoms such as serious impairment in social, occupational, or school functioning.  Likewise, scores in this range are, at best, indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

Based on a longitudinal review of the entire record, the Board concludes that the Veteran's service-connected PTSD with major depression is appropriately compensated by the currently assigned 70 percent disability rating.  38 C.F.R. § 4.7 (2015).  Throughout the entire appeal period, the Veteran's PTSD with major depression was manifested by the following symptoms: difficulty in adapting to a work-like setting; difficulty in adapting to stressful circumstances; difficulty in adapting to work; obsessional rituals which interfere with routine activities; suicidal ideation; difficulty in establishing and maintaining effective work and social relationships; disturbances of motivation and mood; flattened affect; anxiety; chronic sleep impairment; depressed mood; mild memory loss; and suspiciousness.  These symptoms generally resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, the overall evidentiary record shows that the severity of Veteran's psychiatric most closely approximates the criteria for a 70 percent disability evaluation during the entire appeal period.  Based on the forgoing, the Board finds that the 70 percent disability rating provides the criteria that best describe the level of social and occupational impairment observed by the various VA clinicians as well as the VA examiners who evaluated the Veteran in March 2010, August 2011, and May 2015.

Conversely, the Board also concludes that a disability evaluation in excess of 70 percent is not warranted for the Veteran's service-connected PTSD with major depression, at any time during the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.  The criteria for the maximum rating of 100 percent require "total occupational and social impairment."  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  At no time during the appeal period did the Veteran's psychiatric symptoms manifest to such extent that they caused gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Additionally, the Veteran's psychiatric symptoms did not result in total occupational impairment.  The March 2010 VA examiner noted that employment functioning appeared to be positive.  It was noted that the Veteran had worked for his current employer for five years.  Although the August 2011 VA examiner noted that the Veteran had received a warning from his supervisor for being irritable and that he was concerned for the safety of his colleagues as it would be dangerous for them if he was unable to function appropriately, the examiner indicated that the Veteran remained employed part-time.  The May 2015 VA examiner found that the Veteran's affect was blunted and somewhat irritable during the interview.  However, the examiner also noted that the Veteran was cooperative and seemed forthcoming in providing his history.  In fact, the examiner further opined that, even though the Veteran's PTSD with major depression had an adverse impact on his ability to work, the Veteran's PTSD, in and of itself, did not preclude him from obtaining or maintaining gainful employment as evidenced by his report that he had worked at a local Honda factory for almost 11 years.  Accordingly, while the Veteran demonstrated social and occupational impairment in most areas, as evidenced by the symptoms that were reported during the entire appeal period, this impairment was acknowledged in the 70 percent disability rating assigned.  

There may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD with major depression.  However, the evidence of record shows no distinct period of time during which the Veteran's service-connected PTSD with major depression varied to such an extent that a rating lesser or greater than 70 percent would be warranted.  Hart, 21 Vet. App. at 507. 

Consideration has been given regarding whether the schedular evaluation assigned is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD with major depression was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the appeal period, the Veteran's PTSD with major depression was manifested by symptoms such as  difficulty in adapting to a work-like setting; difficulty in adapting to stressful circumstances; difficulty in adapting to work; obsessional rituals which interfere with routine activities; suicidal ideation; difficulty in establishing and maintaining effective work and social relationships; disturbances of motivation and mood; flattened affect; anxiety; chronic sleep impairment; depressed mood; mild memory loss; and suspiciousness.  These symptoms were found by VA clinicians and examiners to be consistent with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

When comparing the disability picture of the Veteran's psychiatric disorder with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating.  Ratings in excess of the 70 percent currently assigned are provided for certain manifestations of the Veteran's service-connected PTSD with major depression, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 70 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for a rating in excess of 70 percent for service-connected PTSD with major depression throughout the course of this appeal.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

B.  Residuals of Left Shoulder Sternoclavicular Injury and Surgery

The Veteran is seeking an evaluation in excess of 30 percent for service-connected residuals of left shoulder sternoclavicular injury and surgery.

As an initial matter, a distinction is made between major/dominant and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2015).  The evidence of record shows that the Veteran is left hand dominant and his left arm and shoulder are designated as his major arm and shoulder for the purposes of this decision.  Therefore the ratings for the major arm and shoulder, as opposed to the minor arm and shoulder, are considered.  See 38 C.F.R. § 4.69 (2015).

His left shoulder sternoclavicular arthritis, with impingement, is rated under the provisions of Diagnostic Codes 5200-5201.  See 38 C.F.R. § 4.71a (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.

Diagnostic Code 5200 provides a 30 percent evaluation for favorable ankylosis of the major scapulohumeral articulation, where abduction is limited to 60 degrees and the arm can reach the mouth and head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  A 40 percent evaluation is warranted for intermediate ankylosis of the major scapulohumeral articulation, between favorable and unfavorable.  Id.  The maximum 50 percent evaluation is warranted for unfavorable ankylosis of the major scapulohumeral articulation, where abduction is limited to 25 degrees from the side.  Id.  A Note to Diagnostic Code 5200 states that ankylosis of the shoulder joint means that the scapula and humerus move as one piece.  Id.

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of the major arm motion at shoulder level. See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  When there is limitation of motion midway between the side and shoulder level, a 30 percent rating is warranted for major arm limitation of motion.  Id.  The next highest evaluation for major arm limitation of motion, the maximum 40 percent rating, is assigned for limitation of motion of the arm to 25 degrees from the side.  Id.

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2015).  Forward flexion is the range of motion from the side of the body out in front and abduction is the range of motion from the side of the body out to the side.  38 C.F.R. § 4.71, Plate I.  Normal range of motion of the shoulder joint is from 0 to 180 degrees of forward elevation, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  Id.  

The Veteran's VA medical records show continuous treatment for his left shoulder condition throughout the appeal period.  In March 2010, the Veteran reported that he was taking Hydrocodone to help with his clavicle pain.

In April 2010, the Veteran was afforded a VA joints examination.  The examiner noted that the Veteran had fracture his left clavicle during his military service in 1992, had surgery twice in 1991 and 1993, and had no subsequent surgery.   The examiner further noted that the Veteran was left hand dominant.  During the examination, the Veteran complained of experiencing daily pain and being unable to lift his son, scratch his back, or lift objects over his head.  He reported that he was unable to lift more than twenty-five pounds.  He denied having any flare-ups of pain or using assistive devices.  He reported that his current treatment for shoulder pain included the medications Gabapentin and Hydrocodone.  Physical examination revealed that the Veteran's motor strength about his shoulder was a 5/5.  He had two tender flat scars at the left anterior proximal clavicle.  Sensation was found to be normal and it was noted that the Veteran had no atrophy of musculature.  Range of motion testing revealed forward elevation/flexion limited to 90 degrees; abduction limited to 105 degrees; internal rotation limited to 80 degrees; and external rotation limited to 70 degrees.  The VA examiner noted that there was no objective evidence of pain during range of motion testing and there was no evidence of additional functional limitations (pain, fatigue, weakness, or lack of endurance) following repetitive use of the left arm and shoulder.  Left shoulder x-rays were negative for fracture of the clavicle and showed that he had a normal acromioclavicular joint.  Based on these findings, the examiner diagnosed the Veteran as having a left shoulder impingement.  The examiner opined that the Veteran's joint condition did not affect his ability to function in his usual occupation or perform his daily routine.

The Veteran underwent another VA shoulder and arm examination in August 2011.  This examination revealed that the Veteran had flare-ups of pain impacting the function of his left shoulder.  Upon physical evaluation, the VA examiner found that forward elevation/flexion was limited to 90 degrees, with objective evidence of pain at 45 degrees; abduction was limited to 90 degrees, with objective evidence of pain at 45 degrees.  The Veteran was able to perform repetitive testing with no additional changes in the previous range of motion measurements.  The VA examiner reported that the Veteran had some functional loss, including less movement than normal, weakened movement, and pain on movement.  The examiner also indicated that there was evidence of localized tenderness and/or pain on palpation and that the Veteran guarded his left shoulder.  The examiner found evidence of malunion of the left clavicle or scapula.  The examiner also noted that muscle strength was 5/5; Hawkins sign and empty can test were negative; and x-rays demonstrated stable resection of the proximal aspect of the left clavicle. 

In September 2015, the Veteran was afforded a third VA shoulder and arm examination.  Based on a review of the evidence of record, the examiner noted that the Veteran had a resection of his medial end of his left clavicle in May 1993 and revision of the same in April 1994.  During the examination, the Veteran reported that all range of motion of his left shoulder was painful; that he could not lift more than 10 pounds; that he could not play physical games with his children; that he could not use power tools or a push mower; that he could not reach his back with his left hand to wash himself; and that his left shoulder pain was interfering with his safe driving.  However, he denied having any flare-ups of pain in his left shoulder and arm.  

Upon physical examination, the September 2015 VA examiner noted that the medial end of the Veteran's left clavicle was currently prominent and tender.  The examiner diagnosed the Veteran's condition as "residuals of left sternoclavicular joint injury and surgery" and observed that these residuals were primarily manifested by pain and limitation of range of motion.  Range of motion testing for the left shoulder revealed flexion limited to 70 degrees; abduction limited to 65 degrees; external rotation limited to 90 degrees; and internal rotation limited to 55 degrees.  The examiner noted that the Veteran's abnormal range of motion contributed to functional loss to the extent that he could not reach around to wash his back when he showered.  The examiner found evidence of pain on active range of motion, pain with weight bearing, and tenderness over the medial end of his clavicle.  The examiner did not find any objective evidence of crepitus.  The Veteran was able to perform repetitive use testing and the examiner found no additional functional loss or additional limitation in range of motion after repetitive use.  As the Veteran was not examined after repeated use over a period of time, the examiner was unable to provide any findings with regards to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner found that left shoulder muscle strength was reduced and that there was active movement against some resistance during both forward flexion and abduction.  However, the examiner found no evidence of muscle atrophy.  The examiner commented that the muscle power decrease of the left shoulder was likely related to pain and not due to muscle damage.  The examiner also noted that range of motion limitation was likely related to pain and not due to any ankylosis or scarring.  Moreover, the examiner found no evidence of ankylosis; degenerative arthritis; or fracture, instability, subluxation, or dislocation of the AC joint.  Likewise, the examiner found no evidence of a left shoulder rotator cuff condition or an impairment of the humerus.  The examiner indicated that the Veteran's resection of the medial end of his left clavicle affected his range of motion in his shoulder (glenohumeral) joint but that there was no tenderness on palpation of the AC joint.  The examiner noted that the Veteran had surgical scar on the medial end of his left clavicle from the arthroscopic surgery, that this scar was "like a cross," and that it measured 7.5 centimeters by 0.8 centimeters for the horizontal part and 4.5 centimeters by 1.2 centimeters for the vertical part.

Based on a longitudinal review of the record, the Board concludes that the severity of the Veteran's service-connected residuals of left shoulder sternoclavicular injury and surgery are appropriately compensated by the currently assigned 30 percent disability rating.  Throughout the appeal period, the Veteran's residuals of left a shoulder sternoclavicular injury and surgery were manifested by pain, tenderness, and limited motion.  Significantly, the April 2010 VA examiner found left shoulder flexion limited to 90 degrees, left shoulder abduction limited to 105 degrees, left shoulder internal rotation limited to 80 degrees; and left shoulder external rotation limited to 70 degrees. Likewise, the August 2011 VA examiner found left shoulder flexion limited to 90 degrees, with objective evidence of pain at 45 degrees, and left shoulder abduction limited to 90 degrees, with objective evidence of pain at 45 degrees.  The August 2011 VA examiner also found that there was evidence of localized tenderness and/or pain on palpation and that the Veteran guarded his left shoulder.  Finally, the September 2015 VA examiner found left shoulder flexion limited to 70 degrees, left shoulder abduction limited to 65 degrees, left shoulder external rotation limited to 90 degrees, and left shoulder internal rotation limited to 55 degrees.  The September 2015 VA examiner found evidence of pain on active range of motion, pain with weight bearing, and tenderness over the medial end of his clavicle.  The examiner noted that range of motion limitation was likely related to pain and not due to any ankylosis or scarring.  These results clearly demonstrate that the Veteran's residuals of left shoulder sternoclavicular injury and surgery resulted in pain, tenderness, and limited motion midway between the side and shoulder level.  A higher rating under Diagnostic Code 5201 is not warranted unless there is evidence the Veteran's left shoulder motion is limited to 25 degrees from the side.  In the instant case, such limitation of right arm/shoulder motion is not shown. 

The Board has considered whether there is any additional functional loss not contemplated in the 30 percent disability rating assigned by the RO.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board acknowledges the Veteran's statements regarding the pain he experiences resulting from his residuals of a left shoulder sternoclavicular injury and surgery.  Moreover, the Veteran is competent to report that his shoulder disorder is worse than presently evaluated.  However, the April 2010 VA examiner noted that there was no objective evidence of pain during range of motion testing and there was no evidence of additional functional limitations (pain, fatigue, weakness, or lack of endurance) following repetitive use of the left arm and shoulder.  Although the August 2011 VA examiner reported that the Veteran had some functional loss, including less movement than normal, weakened movement, and pain on movement, the examiner also found that the Veteran was able to perform repetitive testing with no additional changes in the previous range of motion measurements.  Lastly, the September 2015 VA examiner found that, while there was evidence of pain on active range of motion, pain with weight bearing, and tenderness, there was no evidence of additional functional loss or additional limitation in range of motion after repetitive use.  Accordingly, a rating in excess of 30 percent is not warranted for additional functional loss due to pain or tenderness. 

The Board has also considered whether the Veteran's residuals of left shoulder sternoclavicular injury and surgery warrant a higher or separate rating under the remaining Diagnostic Codes pertaining to disabilities of the shoulder or for residual scars associated with his left clavicle surgery.  However, there is no evidence of malunion, nonunion, or fibrous union of the clavicle, scapula, or humerus, and the evidence shows that there has never been dislocation of any right shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2014).  Moreover, there is no evidence of ankylosis of the right shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).  Thus, review of the criteria for rating shoulder disabilities reveals that Diagnostic Code 5201 is appropriate to evaluate the Veteran's residuals of left shoulder sternoclavicular injury and surgery.  Lastly, the Veteran's residual scars which resulted from his left clavicle surgery have already been separately rated.  In particular, a noncompensable rating was previously assigned prior to March 6, 2015, and 10 percent disabling was assigned since March 6, 2015.  Based on the scar measurements taken during the appeal period, the Board finds that the 0 percent rating is the highest rating available for the Veteran's residual scars prior to March 6, 2015, and the 10 percent rating is the highest rating available for the Veteran's residual scars since that date.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2015). 

Under these circumstances, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's service-connected residuals of left shoulder sternoclavicular injury and surgery.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun, 22 Vet. App. at 115, aff'd, 572 F.3d at 1366; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required. 

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected residuals of left shoulder sternoclavicular injury and surgery are evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id. 

Throughout the rating period on appeal, the Veteran's service-connected residuals of left shoulder sternoclavicular injury and surgery were manifested by painful motion, tenderness, and limited motion between the side and shoulder level, with no additional loss in range of motion after repetitive use.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the service-connected residuals of left shoulder sternoclavicular injury and surgery are congruent with the disability picture represented by a 30 percent disability rating.  Ratings in excess of 30 percent are provided for certain manifestations of his service-connected residuals of left shoulder sternoclavicular injury and surgery, but the evidence demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there have been fluctuations in the manifestations of the Veteran's service-connected residuals of left shoulder sternoclavicular injury and surgery, the evidence shows no distinct periods of time during the course of this appeal during which the Veteran's service-connected residuals of left shoulder sternoclavicular injury and surgery have varied to such an extent that a rating greater or less than the rating assigned herein.  See Hart, 21 Vet. App. at 507.

In summary, the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected residuals of left shoulder sternoclavicular injury and surgery.  Accordingly, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

C.  Migraine Headaches

In March 2010, the Veteran filed his present claim seeking entitlement to an increased disability rating for his service-connected migraine headaches.  He asserted that his migraine headaches had worsened in severity.  

In September 2010, the RO issued a rating decision which denied the Veteran's claim and continued the 10 percent disability rating assigned to the Veteran's service-connected migraine headaches.  The Veteran appealed, and the RO issued another rating decision in February 2012 which increased the disability rating from 10 percent to 30 percent, effective March 10, 2010, the date the Veteran applied for the increased rating.  As the Veteran has not received a total grant of benefits sought on appeal, the issue of entitlement to an evaluation in excess of 30 percent for service-connected migraine headaches remains before the Board.  See AB, 6 Vet. App. at 35.

The Veteran's service-connected migraine headaches have been evaluated as 30 percent disabling under the criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8881-8100 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 8881 represents a neurological disability due to undiagnosed illness. Under Diagnostic Code 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is awarded when a migraine headache is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Codes 8881-8100.

The rating criteria do not define "prostrating." According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran's VA treatment records reveal complaints of headaches and intermittent treatment for migraine headaches throughout the appeal period.  These records also reflect that the Veteran took medication to lessen the severity of his headaches.

In April 2010, the Veteran underwent a VA examination to determine the severity of his service-connected migraine headaches.  He presented with complaints of daily headaches and indicated that these headaches had increased in severity over the years since he was last evaluated in September 2005.  The Veteran described these headaches as throbbing top frontal headaches.  He stated that he gets these headaches three times per day lasting 15 to 30 minutes each time.  He denied having any nausea or vomiting but reported getting light headed.  He denied experiencing any light or sound sensitivity.  He reported that he had a computed tomography (CT) scan several years ago and was told that his headaches were related to his sinuses.  He reported that the headaches limit his daily activities and that whenever he experienced a headache while walking around, he had to find a place to sit down and relax.  He indicated that he worked at a manufacturing plant and that he has to take frequent breaks for his headaches.  He also indicated that he missed three days of work in the past twelve months because of his headaches.  Physical examination revealed normal cranial nerves II through XII.  Pupils were equal, round, and reactive to light.  Based on the foregoing, the VA examiner provided a diagnosis of chronic daily headaches.

An October 2010 VA treatment note indicates that the Veteran reported "on-going headaches . . . increasing in severity . . . ."  He reported that he was wearing shades to seek some conform.  However, he did not express any specific needs from his primary care physician.

A magnetic imaging resonance (MRI) scan was performed in January 2011.  The MRI revealed no intracerebral hemorrhage, midline shift, mass effect, or extrafascial fluid collection.  The MRI report noted that the ventricles were normal size, the sinuses and mastoid were clear, and the flow voids were patent.  It also noted that there was no abnormal enhancement.

In September 2011, the Veteran was afforded another VA examination.  The VA examiner reported that the Veteran had weekly headaches that were mostly prostrating.  The examiner noted that the Veteran's headaches were treated with medication and that he had an increase in dosage in August 2011.  Physical examination revealed that cranial nerves were intact and cerebellar evaluation was normal.  The examiner noted that the Veteran's headaches affected his occupation because they resulted in increased absenteeism resulting in about 20 days of missed work over the previous 12 month period.

At his August 2012 hearing before the Board, the Veteran testified that his headaches had increased in severity.  He also asserted that he experienced the headaches more frequently and that he had missed more time at work because of the headaches.  He testified that his headaches often resulted in him taking medication, turning the lights off, lying down, and waiting until the pain goes away.  When asked how many times per week this happened, the Veteran replied that his headaches occurred two to three times every week.

The Veteran underwent a third VA examination in May 2015.  The VA examiner reviewed the evidence of record and diagnosed the Veteran's headache disorder as "migraine [headaches] including migraine variants."  The examiner reported that the Veteran's symptoms included constant headache pain on both sides of the head which resulted in nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The examiner noted that these headaches typically lasted three to four hours and were manifested by characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner noted that the frequency of these attacks was once every month.  The examiner also indicated that these attacks were not considered to be very prostrating or prolonged attacks productive of severe economic inadaptability.  However, the examiner also indicated that the Veteran's migraine headaches impacted his ability to work.  Specifically, the examiner noted the Veteran's report that he cannot work when he has prostrating attacks and that, although he has not been laid off from work, he was reprimanded for his increased absenteeism. 

After reviewing the evidence of record and considering the doctrine of reasonable doubt, the Board finds that a 50 percent disability rating for the Veteran's migraine headaches is warranted.  Throughout the appeal period, the Veteran experienced migraine headaches that were, at their worst, manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  During the April 2010 VA examination, the Veteran reported that his headaches limited his daily activities and that whenever he experienced a headache while walking around, he had to find a place to sit down and relax.  He also indicated that he worked at a manufacturing plant and that he had to take frequent breaks for his headaches.  Specifically, the Veteran asserted that he missed three days of work in the past twelve months because of his headaches.  At his September 2011 VA examination, the Veteran reported that his headaches affected his occupation because they resulted in increased absenteeism resulting in about 20 days of missed work over the previous 12 month period.  During his May 2015 VA examination, the Veteran indicated that his headaches typically lasted three to four hours and were manifested by characteristic prostrating attacks of migraine/non-migraine headache pain.  He indicated that the frequency of these attacks was once every month and that these headaches impacted his ability to work.  Specifically, he reported that he could not work when he had the headaches and that, although he had not been laid off from work, he was reprimanded for his increased absenteeism.  Based on the forgoing, the Board finds that the Veteran's migraine headache symptomatology, including the frequency and severity of his headaches closely approximates the criteria for a 50 percent disability.

The Board acknowledges the findings of the May 2015 examiner.  In particular, May 2015 VA examiner opined that the Veteran's migraine headache attacks were not considered to be very prostrating or prolonged attacks productive of severe economic inadaptability.  However, the examiner also indicated that the Veteran's migraine headaches impacted his ability to work.  Furthermore, the May 2015 VA examiner's opinion does not consider the Veteran's lay statements.  In Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that lay testimony can be competent to identify certain pathology.  In this case, the Veteran is competent to state that he has had frequent headaches.  He is also competent to describe how these headaches require him to sequester himself in compete darkness; how he has to take medication and lay down; and how he has to remain lying down in the dark until the pain goes away.  Similarly, the Veteran is competent to report that he experiences these headaches two to three times every week and that they typically last three to four hours in duration.

The impact of losing six to twelve hours of work time per week is also not insignificant.  The Veteran has indicated that the severity of his headaches have resulted in increased absenteeism and approximately 20 days of missed work over the previous twelve-month period.  Given these factors, as well as the absence of any evidence that would challenge the credibility of the Veteran's statements, the Board will resolve reasonable doubt and grant a 50 percent rating for migraine headaches.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (finding that "By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

In reaching this decision, the Board has also considered the issue of whether the schedular evaluation assigned for the Veteran's headache disorder was inadequate.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun, 22 Vet. App. at 115, aff'd, 572 F.3d at 1366; see also Fisher, 4 Vet. App. at 60 ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The evidence shows that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected migraine headaches are evaluated under the rating criteria for migraines under 38 C.F.R. § 4.124a , Diagnostic Code 8100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's headaches.  Id.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's migraine headaches.  Thun, 22 Vet. App. at 115. 

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

An evaluation in excess of 70 percent for service-connected PTSD with major depression is denied

An evaluation in excess of 30 percent for a service-connected left shoulder sternoclavicular arthritis, with impingement, is denied.

A 50 percent evaluation for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


